Case: 12-11604     Date Filed: 10/16/2012   Page: 1 of 4


                                                           [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 12-11604
                          Non-Argument Calendar
                        ________________________


                    D.C. Docket No. 1:10-cv-03882-CAP

J&J SPORTS PRODUCTIONS, INC.,

                                                             Plaintiff - Counter
                                                          Defendant - Appellee,

                                    versus

TAQUERIA JALISCO, INC.,
d.b.a. Taqueria Jalisco,
JUAN CARLOS LOPEZ,

                                                           Defendants - Counter
                                                         Claimants - Appellants,
JOHN DOES 1-5,

                                                           Defendants - Counter
                                                                    Defendants.
                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                        ________________________

                             (October 16, 2012)
               Case: 12-11604       Date Filed: 10/16/2012     Page: 2 of 4

Before TJOFLAT, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:

       This is an action for the violation of 47 U.S.C. § 605. J & J Sports

Productions, Inc. (“J & J”) sued Taqueria Jalisco, Inc. (“Taqueria”) and its

manager, Juan Carlos Lopez, for unlawfully exhibiting a boxing program to which

J & J owns the exclusive nationwide distribution rights. The material facts are not

in dispute. See Order dated December 30, 2011 at 2. J & J had exclusive rights to

the Oscar de la Hoya v, Manny Pacquiao–Welterweight Championship Fight

Program which took place on December 6, 2008; Taqueria displayed the program

at its restaurant that day; Taqueria and Lopez did not pay a commercial licensing

fee to show the program (but Lopez paid the residential fee for the program);

Taqueria and Lopez received the program via satellite signal; and the program was

shown on two screens to patrons at the restaurant. Since the material facts were

not in dispute, the District Court ruled that J & J were entitled to summary

judgment. Id. at 6.1 The court’s order directed J & J to submit proof of its

damages and gave the defendants an opportunity to respond. After reviewing the

parties’ submissions, the court, in an order dated February 24, 2012, awarded J & J


       1
         The court also granted J&J summary judgment on Taqueria’s counterclaim for state and
federal RICO violations and fraud in an order dated February 29, 2012. This decision is not
before us in this appeal.

                                              2
                Case: 12-11604        Date Filed: 10/16/2012       Page: 3 of 4

$7,500 in statutory damages, see 47 U.S.C. § 605(e)(3)(C)(i)(II),2 $50,000 in

enhanced statutory damages,3 and $13,255 in attorney’s fees. The court thereafter

entered judgment for J & J against the defendants in the foregoing amounts,

$70,755.

       Taqueria and Lopez appeal the court’s judgment, arguing that (1) they were

entitled to a jury trial with respect to the statutory damages, Appellants’ Br. at 12;

(2) because J & J failed to prove “actual damages” (J&J represented to the court

that it could not quantify its actual loss), J & J could not “demonstrate an ‘injury in

fact’”, as required by Article III of the Constitution. and therefore “lacked standing

to pursue [its] claims”, id. at 13; (3) J & J failed to prove its entitlement to the

enhanced statutory damages, id. at 18; and (4) the court “abused its discretion

when it allowed [J & J] to amend the complaint to include a known party,” i.e.,

Lopez, id. at 20. For the reasons stated in the District Court’s orders of December

30, 2011, and February 24, 2012, these arguments lack merit. The District Court’s

judgment is accordingly



       2
         J & J elected to receive statutory rather than actual damages. See Order, February 24,
2012. Section 605(e)(3)(C)(i)(II) authorizes damages for each violation of not less than $1,000
nor more than $10,000.
       3
         If the court finds that the violation was committed “willfully and for purposes of direct
or indirect commercial advantage or private financial gain,” it may award enhanced damages not
to exceed $100,000 for each violation. See 47 U.S.C. § 605(e)(3)(C)(ii).

                                                3
     Case: 12-11604   Date Filed: 10/16/2012   Page: 4 of 4

AFFIRMED.




                              4